Title: To George Washington from George Gregory, 31 January 1776 [letter not found]
From: Gregory, George
To: Washington, George


Letter not found: from George Gregory, 31 Jan. 1776. A letter of 9 Feb. to Gregory, apparently written for GW by George Lewis, begins: “Your Letter, to his Excellency of the 31st ultimo is come to hand, I have it in command from him to informe you that he has Laid it down as an invariable rule (for the present) not to grant Liberty to any Prisoners

of War, to remove from the Place, to which they are by their Parole confined” (DLC:GW).
